In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3764 
CHARMAINE HAMER, 
                                                                  Plaintiff‐Appellant, 

                                                    v. 

NEIGHBORHOOD  HOUSING  SERVICES                           OF    CHICAGO  &  FANNIE 
MAE, 
                                                                Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the  
                 Northern District of Illinois, Eastern Division. 
                No. 1:12‐cv‐10150 — Rubén Castillo, Chief Judge. 
                                  ____________________ 

          ARGUED JUNE 2, 2016 — DECIDED AUGUST 31, 2016 
                     ____________________ 

      Before POSNER and SYKES, Circuit Judges and YANDLE, Dis‐
trict Judge.* 

      YANDLE, District Judge. Charmaine Hamer, a former Intake 
Specialist for the Housing Services of Chicago (“NHS”) and 
Fannie Mae’s Mortgage Help Center (“Fannie Mae”) (together 
                                                 
* Of the Southern District of Illinois, sitting by designation. 
2                                                            No. 15‐3764 

“Appellees”), filed suit against her former employers, alleging 
violations of the Age Discrimination in Employment Act, 29 
U.S.C.  §  621  et.  seq.,  and  Title  VII  of  the  Civil  Rights  Act  of 
1964, 42 U.S.C. § 2000e et seq., as amended. The district court 
granted summary judgment in favor of NHS and Fannie Mae 
on September 14, 2015. As such, pursuant to Fed. R. App. P. 
4(a)(1)(A)  and  28  U.S.C.  §  2107(a),  the  original  deadline  for 
Hamer to file her Notice of Appeal was October 14, 2015. 

     On  October  8,  2015,  Hamer’s  counsel  filed  a  “Motion  to 
Withdraw  and  to  Extend  Deadline  for  Filing  Notice  of  Ap‐
peal”  in  which  she  requested  an  extension  to  December  14, 
2015 for Hamer to file her Notice of Appeal. The district court 
granted the motion and extended the deadline to December 
14, 2015. 

     Hamer filed her Notice of Appeal with this Court on De‐
cember 11, 2015; within the timeframe permitted by the dis‐
trict court’s Order, but exceeding the extension allowable un‐
der Fed. R. App. P. 4(a)(5)(C) which provides: “No extension 
under  this  Rule  4(a)(5)  may  exceed  30  days  after  the  pre‐
scribed time or 14 days after the date when the order granting 
the motion is entered, whichever is later.” 

      On December 31, 2015, we, sua sponte, entered an Order 
instructing the Appellees to file a brief addressing the timeli‐
ness of this appeal. They did so, arguing that Hamer’s Notice 
of  Appeal  is  untimely  under  Rule  4(a)(5)(C)  and,  therefore, 
that this Court lacks jurisdiction over her appeal.  
No. 15‐3764                                                         3

   Hamer asserts that the district court extended the time to 
file her Notice of Appeal pursuant 28 U.S.C. § 2107(c), which 
states in relevant part: “[T]he district court may, upon motion 
filed not later than 30 days after the expiration of the time oth‐
erwise  set  for  bringing  appeal,  extend  the  time  for  appeal 
upon a showing of excusable neglect or good cause.” She con‐
tends  that  Rule  4(a)(5)(C)  does  not  apply  since  the  district 
court did not consider it when granting the extension. Hamer 
further  argues  that  the  Appellees  waived  their  timeliness 
challenge by not initially raising it.  

   The  Supreme  Court  has  consistently  held  that  the  statu‐
tory requirement for filing a timely notice of appeal is “man‐
datory and jurisdictional.” Bowles v. Russell, 551 U.S. 205, 207, 
209, 127 S. Ct. 2360, 2362, 168 L. Ed. 2d 96 (2007). In Bowles, the 
Court explained the relationship between the statutory filing 
period set forth in § 2107(a) and the district court’s authority 
to extend that period under § 2107(c) and Rule 4: 

       According  to  28  U.S.C.  §  2107(a),  parties  must 
       file notices of appeal within 30 days of the entry 
       of the judgment being appealed. District courts 
       have limited authority to grant an extension of 
       the  30‐day  time  period…Rule  4  of  the  Federal 
       Rules of Appellate Procedure carries § 2107 into 
       practice. In accord with  § 2107(c), Rule 4(a)(6) 
       describes the district court’s authority to reopen 
       and extend the time for filing a notice of appeal 
       after the lapse of the usual 30 days… Id. at 208. 
       Like the initial 30‐day period for filing a notice 
       of appeal, the limit on how long a district court 
4                                                          No. 15‐3764 

        may reopen that period is set forth in a statute, 
        28 U.S.C. § 2107(c). Because Congress specifically 
        limited the amount of time by which district courts 
        can extend the notice‐of‐appeal period in § 2107(c), 
        that  limitation  is  more  than  a  simple  ‘claim  –pro‐
        cessing rule.’(emphasis added). As we have long 
        held, when an ‘appeal has not been prosecuted 
        in the manner directed, within the time limited 
        by the acts of Congress, it must be dismissed for 
        want of jurisdiction.’ Id. at 213. (internal citation 
        omitted). 
         
     Like Rule 4(a)(6), Rule 4(a)(5)(C) is the vehicle by which § 
2107(c) is employed and it limits a district court’s authority to 
extend the notice of appeal filing deadline to no more than an 
additional 30 days. Thus, the district court was in error when 
it  granted  Ms.  Hamer  an  extension  that  exceeded  the  Rule 
4(a)(5)(C) time period by almost 30 days.  

     Although  we  recognize  that  Ms.  Hamer  relied  upon  the 
district court’s erroneous Order and was misled into believ‐
ing that she had until December 14, 2015 to file her Notice of 
Appeal, this Court simply has no authority to excuse the late 
filing or to create an equitable exception to jurisdictional re‐
quirements.  See  Bowles  at  214.  Therefore,  Hamer’s  Notice  is 
untimely.  

     Finally, Hamer’s argument that the Appellees waived the 
issue of the timeliness of her appeal also fails. When a filing 
error  is  one  of  “jurisdictional  magnitude”,  forfeiture  or 
waiver cannot excuse the lack of compliance with the statute’s 
No. 15‐3764                                                      5

time limitation.” See Bowles at 213. Had the Appellees never 
challenged the timeliness of Hamer’s Notice, they could not 
waive what this Court is bound by statute to uphold. Accord‐
ingly,  because  we  have  no  jurisdiction  to  consider  Hamer’s 
appeal on the merits, it is dismissed.